 


110 HR 3780 IH: Military Child College Affordability Act
U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3780 
IN THE HOUSE OF REPRESENTATIVES 
 
October 9, 2007 
Mr. Edwards (for himself, Mr. Boyd of Florida, Mrs. Boyda of Kansas, Mr. Brady of Pennsylvania, Mr. Ellison, Mr. Etheridge, Mr. Hinojosa, Ms. Jackson-Lee of Texas, and Mr. McHugh) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Higher Education Act of 1965 to require a State to charge in-State tuition rates to active-duty members of the Armed Forces domiciled or stationed on active duty in that State and to the dependents of such members. 
 
 
1.Short titleThis Act may be cited as the Military Child College Affordability Act. 
2.In-state tuition rates for members of the Armed Forces on active duty and dependents Part B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following new section: 
 
123. In-State tuition rates for members of the Armed Forces on active duty and dependents 
(a)RequirementA member of the armed forces on active duty for a period of more than 30 days whose domicile or permanent duty station is in a State, and the dependents of such a member, may not be charged tuition for attendance at a public institution of higher education in that State at a rate that is greater than the rate charged for residents of that State. 
(b)ContinuationIf a member of the armed forces, or a dependent of a member, pays tuition at a public institution of higher education in a State at a rate determined by reason of subsection (a), the provisions of subsection (a) shall continue to apply to such member or dependent while continuously enrolled at that institution, notwithstanding a subsequent change in the permanent duty station of the member to a location outside the State. 
(c)Effective DateThis section shall take effect at each public institution of higher education in a State at the beginning of the first period of enrollment at that institution that begins more than 90 days after the date of enactment of the Military Child College Affordability Act. 
(d)DefinitionsFor purposes of this section: 
(1)StateThe term State has the meaning given that term in section 103 of this Act. 
(2)Military definitionsThe terms armed forces and active duty for a period of more than 30 days have the meanings given those terms in section 101 of title 10, United States Code.. 
 
